UNITED STATES DISTRICT COURT                                          CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER

BEFORE:       A. KATHLEEN TOMLINSON                           DATE:     3-24-2020
              U.S. MAGISTRATE JUDGE                           TIME:     10:03 a.m. (11 minutes)

        Purcell v. New York Institute of Technology-College of Osteopathic Medicine
                                 CV 16-3555 (JMA) (AKT)

TYPE OF CONFERENCE:                   TELEPHONE STATUS CONFERENCE

APPEARANCES:          Plaintiff:      Stewart Karlin

                      Defendants:     Stephen Paul Pischl

FTR (through teleconference line): 10:03-10:14

SCHEDULING:

       The next Telephone Status Conference will be held on May 13, 2020 at 11:00 a.m. using
the Court’s teleconference number 866-590-5055, access code: 9720458.

THE FOLLOWING RULINGS WERE MADE:

1.     Today’s conference was previously scheduled to follow up on the directives given to counsel
       at the last Status Conference and to address the parties’ request for an extension of the
       discovery deadline. After hearing from counsel, the Court addressed certain topics and
       issued the following rulings.

2.     All Rule 26(a) Initial Disclosures have been served.

3.     Counsel served their respective discovery demands in accordance with the Court’s
       October 1, 2019 directives. Both sides have responded to the demands, the defendant has
       had an ongoing complication with respect to ESI. NYIT found it necessary to retain a
       vendor to assist with the production of ESI and had to proceed through a regulated process
       to select from a panel of approved vendors. After further discussion, defendant’s counsel
       advised that the ESI production will take place sometime in the next 45 days. Both sides
       will meet and confer with respect to the protective order issue discussed today. Defendant’s
       counsel will then promptly notify the Court as to the outcome of that discussion. If motion
       practice becomes necessary, the Court will then implement a schedule.

4.     Counsel will report back to the Court at the May 13 telephone conference. At that time, the
       Court will set a further discovery schedule in consultation with counsel.

                                                       SO ORDERED


                                                       /s/ A. Kathleen Tomlinson
                                                       A. KATHLEEN TOMLINSON
                                                       U.S. Magistrate Judge
